On April 14, 1997, it was therefore ordered, adjudged and decreed, that for the offense of Accountability (Deliberate Homicide), a Felony, the defendant is sentenced to the Montana State Prison for a period of eighty (80) years with no chance of parole eligibility for the first twenty-five (25) years. This sentence shall run concurrently with any other sentence the defendant is serving. If the defendant is released into a community he shall be subject to conditions as stated in the April 14,1997 judgment.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition for review of sentence shall be dismissed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips